Citation Nr: 0635092	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  05-02 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease status post myocardial infarction as secondary to 
service-connected post traumatic stress disorder.

2.  Entitlement to service connection for hypertension as 
secondary to service-connected post traumatic stress 
disorder.
 

REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut (RO), which denied the benefits sought 
on appeal.

The veteran testified regarding his claim in February 2005 
before an RO decision review officer, and in November 2005 
during a Board video-conference hearing before the 
undersigned.   


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran's currently diagnosed coronary artery disease status 
post myocardial infarction is related to service, a service-
connected disability, or was manifested within one year of 
service discharge.

2.  There is no competent medical evidence showing that the 
veteran's currently diagnosed hypertension is related to 
service, a service-connected disability, or was manifested 
within one year of service discharge.


CONCLUSIONS OF LAW

1.  Coronary artery disease status post myocardial infarction 
was not incurred in, or aggravated by service, and may not be 
presumed to have been incurred therein, or secondary to a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

2.  Hypertension was not incurred in, or aggravated by 
service, and may not be presumed to have been incurred 
therein, or secondary to a service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in July 
2003 and February 2004.  In those letters, the RO informed 
the veteran of the types of evidence needed in order to 
substantiate his claims of entitlement to service connection 
for the claimed disabilities.  VA has also informed the 
veteran of the types of evidence necessary to establish such 
claims, the division of responsibility between the veteran 
and VA for obtaining the required evidence; and VA requested 
that the veteran provide any information or evidence in his 
possession that pertained to such a claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). 

The VCAA requires that a notice in accordance with 38 U.S.C. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  In this case, 
VCAA compliant notice was provided to the veteran prior to 
the initial unfavorable adjudication, thereby meeting the 
timing requirements of VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  Under these circumstances, 
the Board determines that the notification requirements of 
the VCAA have been satisfied.  Id; Quartuccio v. Principi, 16 
Vet. App. 183 (2002)

Additionally, where the claim involves service connection, as 
in this case, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to specifically include a 
requirement of notice that a disability rating and an 
effective date will be assigned if a disability, is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although such notice was not provided, the Board finds no 
prejudice to the veteran with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In that regard, the Board below denies entitlement to service 
connection for the claimed coronary artery disease status 
post myocardial infarction and hypertension.  Therefore, 
notice as to the appropriate rating and effective date is 
moot as to these claims.    

The Board also finds that VA has made reasonable efforts to 
obtain relevant record adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, and post-service private and VA medical 
records including examination reports.  The veteran has been 
afforded two personal hearings, and has provided statements 
and published material in support of his claim.  The Board 
notes that the veteran did not respond after he was provided 
a VA Form 21-4142, Authorization and Consent to Release 
Information, and requested to complete that form indicating 
any private health care provider who provided relevant 
treatment.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured or mooted any defect in the VCAA notice.  
The purpose behind the notice requirement has been satisfied, 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his appealed claims.

II.  Analysis of Claims

As reflected in his June 2003 claim, the veteran claims that 
he has hypertension and coronary artery disease status post 
myocardial infarction,  both of which he claims were due to 
his service-connected post traumatic stress disorder (PTSD).  

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  For the showing of 
chronic disease in service, there are required a combination 
of manifestations sufficient to identify a disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including cardiovascular-renal 
disease, including hypertension and organic heart disease, 
may be presumed to have been incurred during service if they 
become manifested to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2006).

In addition, service connection may be granted for a 
"[d]isability which is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a); 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  Furthermore, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).
 
To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise and he does not argue otherwise.  Thus, while the 
veteran believes that he has the claimed disorder that he 
believes is related to his military service, he is a layman, 
and as such has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Id.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The Board initially notes that the claims file include 
sufficient medical evidence showing a diagnosis of 
hypertension and coronary artery disease status post 
myocardial infarction.  Because the record contains competent 
medical evidence of these current disorders, and no evidence 
to the contrary, the Board concedes the presence of such 
disabilities.  Therefore, with respect to the claimed 
disabilities, the question is whether one or both were 
incurred in or aggravated by active military service; or, 
became manifest to a compensable degree within one year of 
separation from active duty; or-as claimed-are shown to be 
proximately due to, or the result of, a service-connected 
disease or injury such as PTSD.  38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (2006).  

There is no indication of any cardiovascular problem in 
service, including any hypertension or coronary artery 
disease.  There are no treatment records suggesting any 
complaints, treatment, findings or diagnosis.  At the 
December 1965 examination at the beginning of service, the 
veteran's blood pressure was recorded as 124/65.  At the 
September 1967 discharge examination, the blood pressure was 
recorded as 122/80; and on examination the clinical 
evaluation was normal for heart and vascular system.  The 
examination report contains no noted defects or diagnoses 
associated with the cardiovascular system.

The first indication of high blood pressure is shown in VA 
hospital records in October 1975 at the time the veteran 
received treatment for drug abuse.  At that time the 
veteran's blood pressure was recorded as 130/100.  On 
examination, all heart findings were normal, including X-ray 
examination which showed no cardiac abnormality.

VA medical records in 2001 show the first indication of 
coronary artery disease/myocardial infarction.  In December 
2001 the veteran reported that he had a myocardial infarction 
in November 2001.  VA treatment records beginning in 2002 
show diagnoses of coronary artery disease and hypertension.

The report of a May 2004 heart examination shows that the 
veteran was evaluated in order to obtain an opinion as to 
whether his hypertension and heart conditions were secondary 
to his service connected PTSD.  On consideration of that 
question, the examiner made the following comments.  The 
veteran had coronary artery disease and evidently had a 
myocardial infarction in 2001; and a repeat stress test in 
May 2004 was abnormal.  The first elevated blood pressure was 
noted in 1975, which coincided with illicit drug use.  The 
examiner noted that these are sympathomimetics.  The 
veteran's traditional cardiac risk factors include: 
hypertension, smoking, male gender, age, obesity and family 
history in mother with heart disease.  The examiner noted 
that the veteran's 30+ year intravenous drug use (including 
heroin, cocaine, LSD, mescaline, and marijuana use) was a 
very significant risk factor in this case, and these are 
mostly sympathomimetics that can increase the heart rate and 
hypertension, and can cause coronary artery disease.  The 
examiner noted that in particular, cocaine is known to 
directly cause coronary artery disease due to accelerated 
atherosclerosis; hypertension; and possible direct myocardial 
damage.  

The examiner noted that on review of the literature using 
Medline search, he could find no literature showing a direct 
association between PTSD and myocardial infarction.  He noted 
that there were suggestions of PTSD causing hypertension 
although the extent is not quantified.  

The examiner concluded by noting there was a strong temporal 
association between the veteran's illicit drug use and the 
development of elevated blood pressure; and that while PTSD 
can contribute to hypertension, it was more likely that his 
hypertension was more directly related to his illicit drug 
use.  The examiner noted that there was no direct link 
between PTSD and coronary artery disease/myocardial 
infarction.  Based on the foregoing, the examiner opined that 
it was less likely that the veteran's hypertension and 
coronary artery disease/myocardial infarction were related to 
his PTSD; and more likely that his illicit drug use and 
traditional cardiac risk factors were the cause of the 
hypertension and coronary artery disease/myocardial 
infarction.  

The veteran has submitted several published articles 
describing generic studies of possible health effects of 
psychological trauma including PTSD.  He has also testified 
in support of his claims in February 2005 before an RO 
decision review officer, and in November 2005 during a Board 
video-conference hearing before the undersigned.   

The resolution of this case hinges on whether there is 
adequate medical evidence of a nexus between the veteran's 
current hypertension and/or his coronary artery 
disease/myocardial infarction, and service to include as due 
to his service-connected PTSD.  The Board has the duty to 
assess the credibility and weight to be given the evidence.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) (quoting 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
reconsideration denied per curiam, 1 Vet. App. 406 (1991)).  
Upon review of the medical record, the Board finds that there 
is no competent medical evidence to establish such a nexus. 

The question of nexus is whether hypertension or coronary 
artery disease status post myocardial infarction was incurred 
in or aggravated by active military service; became manifest 
to a compensable degree within one year of separation from 
active duty; or as claimed by the veteran, is shown to be 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a).

The issue of nexus is solely within the province of health 
care professionals.  In short, a medical diagnosis or a 
medical nexus opinion regarding the etiology of hypertension 
and/or coronary artery disease status post myocardial 
infarction must come from a health care professional.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  It is 
therefore clear that the veteran's statements and testimony 
in this case do not rise to the level of competent medical 
evidence.  

The Board notes that the veteran has submitted various 
articles relating to the association of PTSD and 
cardiovascular disorder.  These documents, however, contain 
no findings pertaining to the veteran's manifestation of 
hypertension and coronary artery disease that were first 
manifest many years after discharge from service.  As a lay 
person, relying on a generic medical treatise, the veteran is 
not qualified to render a medical opinion as to the etiology 
of his current hypertension and coronary artery disease.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998) (holding that 
treatise evidence cannot simply provide speculative generic 
statements not relevant to the veteran's claim," but, 
"standing alone," must include "generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 
(1998))); see also Stadin v. Brown, 8 Vet. App. 280, 284 
(1995).  The documents supplied by the veteran simply provide 
speculative generic statements.  Therefore, the 
aforementioned articles lack probative value in the 
consideration of the veteran's claim.

In sum, there is no competent medical evidence that 
hypertension or coronary artery disease status post 
myocardial infarction is related to service to include as 
secondary to PTSD.  The veteran's claimed hypertension and 
coronary artery disease were  not shown in service or until 
many years after service.  Post-service medical records show 
the first evidence of a raised blood pressure reading in 
1975-several years after service and associated by a 
competent medical opinion to drug abuse at that time.  
Further, the first diagnosis and treatment for hypertension 
and for coronary artery disease, is much later, in the early 
2000s, approximately 34 years after service.  This extended 
period after service ended in 1967 without treatment weighs 
against the claim.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).

None of the medical evidence suggests a link between the 
veteran's current hypertension or heart disorder, and any 
incident of service.  Further there are no opinions or other 
competent evidence to relate the claimed disorders to service 
or to service connected disability, such as PTSD as claimed 
in this case.  The recent VA examiner concluded with an 
opinion that the veteran's hypertension and cardiac condition 
are not related to his service-connected PTSD.

Therefore, there is no medical evidence establishing that a 
relationship is possible between the claimed hypertension or 
coronary artery disease status post myocardial infarction, 
and service or service-connected disability; and the claimed 
disorders may not be presumed to have incurred during 
service.

The Board concludes that hypertension and coronary artery 
disease status post myocardial infarction were not incurred 
in or aggravated by service; nor proximately due to service-
connected disability.  As the preponderance of the evidence 
is against the claim for service connection for hypertension 
and coronary artery disease status post myocardial 
infarction, the benefit-of-the-doubt rule does not apply, and 
both claims must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

While the veteran believes that his hypertension and coronary 
artery disease status post myocardial infarction are related 
to his military service, he is a layman, and as such has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).


ORDER

Entitlement to service connection for coronary artery disease 
status post myocardial infarction is denied.

Entitlement to service connection for hypertension is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


